Knowlton, C. J.
The plaintiff is the holder of real estate under a lease for the term of five years from the first of February, 1902, containing a covenant of the lessor for a renewal of the lease, upon the same terms and conditions and for the same rental, for the further term of five years from the first day of February, 1907. On August 6, 1903, the lessor conveyed the property to the defendant Hillery, who is hereinafter called the defendant, subject to the lease. On the sixth day of February, 1907, the defendant gave the plaintiff notice to vacate the premises, stating that the lease had expired. Previously, on the twenty-fifth day of August, 1906, and again on November 14, 1906, the plaintiff notified the defendant in writing that it desired an extension of the lease according to its terms. This bill is brought to obtain an injunction restraining the defendant from ejecting the plaintiff from the premises so long as it complies with the provisions of the lease, and a decree ordering the defendant to execute to the plaintiff a renewal of the lease.
This was a lease for more than seven years, within the meaning of the R. L. c. 127, § 4, and, if it had been recorded under that section, it would have given the plaintiff the rights of a lessee for ten years on his election to take a renewal of the lease according to its terms. Toupin v. Peabody, 162 Mass. 473. Kimball v. Cross, 136 Mass. 300. Kramer v. Cook, 7 Gray, 550. Stone v. St. Louis Stamping Co. 155 Mass. 267. De Friest v. Bradley, 192 Mass. 346, 351.
*269The covenant in the lease providing for an extension of the term was a covenant running with the land, and was an important part of the lease. Cunningham v. Pattee, 99 Mass. 248, 261. Howland v. Coffin, 12 Pick. 125. Sanders v. Partridge, 108 Mass. 556. Patten v. Deshon, 1 Gray, 325.
The description of the premises by metes and bounds, in the deed to the defendant, is followed by a statement of certain rights of way in third persons, and then by these words: “ Said premises are sold subject to a mortgage of sixteen thousand five hundred dollars to the Leominster Savings Bank, and interest thereon from July 21, 1903, also a lease of part of the premises to the Leominster Gas Light Company, and a lease of a part of the premises to H. H. Bicknell and Company.” As to that part of the premises included in the plaintiff's lease, the conveyance was only of the reversion after the expiration of the lease. As against the lease, including all rights secured by covenants running with the land, the defendant took nothing. All his rights under the deed are subject to the lease, and are subordinate to the plaintiff’s rights under the lease. As the reversioner, he is bound by this covenant to renew the lease. See Cook v. Farrington, 10 Gray, 70; Fitzgerald v. Libby, 142 Mass. 235; Butterick, petitioner, 185 Mass. 107, 111.
In this view of the case we have no occasion to inquire whether, apart from the limitation of the defendant’s title, the findings show that he had actual notice of the lease according to its true legal effect, within the meaning of the R. L. c. 127, § 4. See Pomroy v. Stevens, 11 Met. 244; Lawrence v. Stratton, 6 Cush. 163; Lamb v. Pierce, 113 Mass. 72; Toupin v. Peabody, ubi supra; George v. Kent, 7 Allen, 16; White v. Foster, 102 Mass. 375. He knew of the lease, which was called a lease for five years, and he had it in his possession for a considerable time before his purchase of the property, without reading the covenant for a renewal, or supposing that it contained such a covenant. The plaintiff contends that this constituted actual notice of the covenant; but we leave this question undecided.
Because the defendant’s title under his deed is, in terms, made subject to the lease, with all its provisions, there must be a

Decree for the plaintiff.